       Case 2:18-cv-02401-MMD-BNW Document 36
                                           35 Filed 05/26/20
                                                    05/20/20 Page 1 of 2


 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   GREGORY A. KRAEMER
     Nevada Bar #010911
 3   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 4   Las Vegas, Nevada 89102
     (702) 366-1125
 5   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 6   gkraemer@cooperlevenson.com

 7   Attorneys for Defendant
     SMITH’S FOOD & DRUG CENTERS, INC.
 8

 9                                  UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11   MANUEL HERNANDEZ-LUGO,                             CASE NO. 2:18-cv-02401-MMD-BNW
     individually,
12
                      Plaintiff,
13
             vs.
14
     SMITH’S FOOD & DRUG CENTERS, INC.                  STIPULATION TO CHANGE DATE
15   dba SMITH’S, a foreign corporation; DOES I-        OF SCHEDULING CONFERENCE
     X, and ROE CORPORATIONS I-X, inclusive,
                                                        CONTAINED IN ECF NO. 34
16
                      Defendants.
17

18           WHEREAS, on May 15, 2020, this Court issued an Order Scheduling Settling Conference in

19   which a settlement conference was scheduled to occur on July 17, 2020 (ECF No. 34); and

20           WHERAS, Defendant is already planning to have a representative travel to Las Vegas for a

21   mandatory settlement conference in another case on an earlier date and the Court has indicated that it

22   is available to re-schedule the settlement conference to take place on July 1, 2020 to accommodate

23   Defendant;

24           IT IS HEREBY STIPULATED AND AGREED by and between Jerry S. Busby, Esq. of the

25   law firm COOPER LEVENSON, P.A., attorneys of record for Defendant SMITH’S FOOD &

26   DRUG CENTERS, INC., and Justin W. Wilson, Esq. of THE POWELL LAW FIRM, attorneys of

27   record for Plaintiff MANUEL HERNANDEZ-LUGO, as follows:

28   ///


     CLAC 5642989.1
       Case 2:18-cv-02401-MMD-BNW Document 36
                                           35 Filed 05/26/20
                                                    05/20/20 Page 2 of 2


 1           1.       That the settlement conference originally scheduled by this Court to take place on July

 2   17, 2020 (See ECF No. 34) be re-schedule to take place on July 1, 2020.

 3           2.       That in accordance with the prior order of this Court, on July 1, 2020, Plaintiff will report

 4   at 9:00 a.m. to Judge Weksler’s chambers, Room 3071, Lloyd D. George United States Courthouse, 333

 5   Las Vegas Boulevard South, Las Vegas, Nevada and Defendant will report to Judge Weksler’s chamber

 6   at 9:30 a.m.

 7           3.       That counsel for the parties will participate in a pre-Settlement Conference telephonic

 8   conference on June 30, 2020 at 3:00 p.m. (In accordance with the Court’s prior order, Counsel will call

 9   877-810-9415, access code 2365998, five minutes before the telephonic conference.)

10           4.       That counsel for the parties understand that all other requirements set forth in the prior

11   order of this Court in ECF No. 34 will apply, except that each party’s written evaluations will be

12   submitted to Judge Weksler’s chambers in Room 3071 by 4:00 p.m. on June 23, 2020.

13    DATED this 20th day of May, 2020.                DATED this 20th day of May, 2020.

14      THE POWELL LAW FIRM                                      COOPER LEVENSON P.A.
15

16      By: /s/ Shane D. Cox                                  By: /s/ Jerry S. Busby
            Paul D. Powell, Esq.                                  Jerry S. Busby, Esq.
17          Nevada Bar No. 7488                                   Nevada Bar No. 1107
            Justin W. Wilson, Esq.                                Gregory A. Kraemer, Esq.
18          Nevada Bar No. 14646
            Shane D. Cox                                          Nevada Bar No. 10911
19          Nevada Bar No. 13852                                  3016 West Charleston Boulevard, #195
            8918 Spanish Ridge Avenue - #100                      Las Vegas, Nevada 89102
20          Las Vegas, Nevada 89148                               Attorney for Defendant
            Attorney for Plaintiff
21

22
                                                    IT IS SO ORDERED
23
                                                    DATED: 5:59 pm, May 26, 2020
24                                                    ORDER
25
                              IT IS SO ORDERED:
26                                                  _________________________________
                                         26th day of May, 2020.
                              DATED this _____
27                                                  BRENDA WEKSLER
                                                    UNITED STATES MAGISTRATE JUDGE
28                                            UNITED STATES MAGISTRATE JUDGE


                                                          2
     CLAC 5642989.1
